DECISION AND JUDGMENT ENTRY
{¶ 1} This is an appeal from a judgment of conviction on a no contest plea for attempted marijuana possession in the Sandusky County Court of Common Pleas.
 {¶ 2} When Sandusky County Sheriff's Deputies executed a search warrant on the rural Millersville home of appellant, Patrick Reinbolt, they found eight growing marijuana plants and 18 bundles of packaged marijuana. Appellant was charged with marijuana possession in a quantity greater than five, but less that 20, kilograms, a third degree felony.
 {¶ 3} As part of a later plea agreement, appellant pled no contest to a reduced charge of attempted marijuana possession. The trial court accepted the plea, found appellant guilty and, following a presentence investigation, sentenced him to five years community control, including 120 days in jail.
 {¶ 4} From this judgment, appellant now brings this appeal.
 {¶ 5} Pursuant to Anders v. California (1967),386 U.S. 738, appellant's appointed counsel has filed a motion to withdraw, accompanied by an affidavit in which counsel avers that she has thoroughly reviewed the record in this matter and is unable to find any arguable, non-frivolous issue for appeal. In conformity with Anders, counsel has filed a brief in which she discusses a single area of potential error which she considered, yet rejected as unsupported in the record: whether appellant's sentence was in conformity with the law. A copy of appellant's brief has been provided to appellant, along with correspondence advising him of his right to raise his own assignments of error and submit his own brief. Appellant has filed no brief in this matter.
 {¶ 6} We have carefully reviewed the record in this matter and find that the trial court fully complied with the appropriate portions of R.C. 2929.11 and 2929.12. Moreover, the sentence imposed is in conformity R.C. 2929.13(B)(2)(b). Accordingly, we concur with appellate counsel's assessment that this potential assignment of error is wholly without merit.
 {¶ 7} Upon our own independent review of the record, we find no other grounds for meritorious appeal. Accordingly, this appeal is found to be without merit and wholly frivolous. Counsel's motion to withdraw is found well-taken and is, hereby, granted. The judgment of the Sandusky County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24 . Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Sandusky County.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4.
Singer, P.J., Skow, J., Parish, J., concur.